EXHIBIT 10.129
[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
MICRON / NTC CONFIDENTIAL





THIRD AMENDED AND RESTATED
TECHNOLOGY TRANSFER AND LICENSE AGREEMENT
This THIRD AMENDED AND RESTATED TECHNOLOGY TRANSFER AND LICENSE AGREEMENT (this
“Agreement”), is made and entered into as of this 17th day of January, 2013, by
and between Micron Technology, Inc, a Delaware corporation (“Micron”), and Nanya
Technology Corporation (Nanya Technology Corporation [Translation from
Chinese]), a company incorporated under the laws of the Republic of China
(“NTC”). (Micron and NTC are referred to in this Agreement individually as a
“Party” and collectively as the “Parties”).
RECITALS
A.    Micron currently designs and manufactures Stack DRAM Products (as defined
herein) and develops Process Technology (as defined herein) therefor. Micron
previously developed Process Nodes for 68nm and 50nm geometries along with
certain Stack DRAM product designs associated therewith and licensed these
Process Nodes and product designs to NTC pursuant to the Technology Transfer and
License Agreement for 68-50nm Process Nodes dated April 21, 2008, as amended. In
addition, NTC and Micron engaged in joint development and/or optimization of
Process Technology for process nodes of dimensions less than 50nm and joint
development of Stack DRAM Designs for Stack DRAM Products to be manufactured on
such process nodes of less than 50nm pursuant to the JDP Agreement and the
JDP-CSA Agreement (as defined herein). This joint development activity was based
on and incorporated certain technology derived from the 68nm and 50nm Process
Nodes. This joint development activity yielded the 42nm and 30nm JDP Process
Nodes otherwise known among the Parties as the 70 Series and 80 Series nodes
respectively.
B.    To effectuate their desires contemporaneously with their formation of
their joint venture MeiYa Technology Corporation, a company limited by shares
organized under the laws of the Republic of China (“MeiYa”), Micron licensed NTC
under Background IP and certain Foundational Know-How for use in connection with
the design, development and manufacture of certain Stack DRAM Products using JDP
Process Nodes pursuant to that certain Technology Transfer and License Agreement
between Micron and NTC dated April 21, 2008 (“Original Agreement”). Pursuant to
the Original Agreement, NTC licensed NTC Foundational Know-How that was
transferred or disclosed to Micron for the design, development and manufacture
of certain Stack DRAM Products.
C.    NTC and an Affiliate of Micron became parties to that certain Joint
Venture Agreement dated as of November 26, 2008 involving the ownership and
operations of Inotera Memories, Inc., a company limited by shares under the laws
of the Republic of China (“IMI”), and in connection therewith combined their
ownership and operations of MeiYa with that of IMI such that MeiYa ceased to
exist.

- 1 -

--------------------------------------------------------------------------------



[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
MICRON / NTC CONFIDENTIAL



D.    The Parties amended and restated the Original Agreement on November 26,
2008, to account for the transactions contemplated by the Joint Venture
Documents (as defined below) related to IMI upon the terms and conditions set
forth in that amendment (the “First Amended Agreement”).
E.    The Parties amended and restated the First Amended Agreement on April 9,
2010, to account for, among other items, certain changes related to the JDP-CSA
Agreement, entered into on even date therewith, and certain changes to the
royalty provisions (the “Second Amended and Restated Technology Transfer and
License Agreement”).
F.    The Parties now desire to amend and restate the Second Amended and
Restated Technology Transfer and License Agreement upon the terms and conditions
set forth herein.
AGREEMENT
NOW, THEREFORE, in consideration of the mutual promises and agreements herein
set forth, the Parties, intending to be legally bound, hereby agree as follows.
ARTICLE 1
DEFINITIONS; CERTAIN INTERPRETATIVE MATTERS
1.1    Definitions.
“Adjusted Revenues” means (a) with respect to [***], the difference of A minus
B, wherein “A” equals the [***] from the [***] of [***] and “B” equals [***]
associated with [***], if any, provided, however, that Adjusted Revenues (i)
shall not include any Foundry Customer Adjusted Revenues, and (ii) cannot be
less than zero; and (b) with respect to [***], (x) the difference of C minus D,
wherein “C” equals the [***] from the [***] of [***] and “D” equals the [***]
associated with [***], provided, however, that Adjusted Revenues cannot be less
than zero.
“Affiliate” means, with respect to any specified Person, any other Person that
directly or indirectly, including through one or more intermediaries, controls,
or is controlled by, or is under common control with such specified Person; and
the term “affiliated” has a meaning correlative to the foregoing.
“Agreement” shall have the meaning set forth in the preamble to this Agreement.
“Applicable Law” means any applicable laws, statutes, rules, regulations,
ordinances, orders, codes, arbitration awards, judgments, decrees or other legal
requirements of any Governmental Entity.

- 2 -

--------------------------------------------------------------------------------



[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
MICRON / NTC CONFIDENTIAL



“Amendment Date” means January 1, 2013.
“Background IP” means (a) Process Technology for the 68 nm and 50 nm Primary
Process Nodes used by Micron as of the Effective Date to manufacture and test
Stack DRAM Products, including the associated Probe Testing programs and
methodologies, and to the extent required to support baseline quality levels on
Commodity Stack DRAM Products and JEDEC standard Stack DRAM Modules, assembly
testing, FT, Burn-In, and module testing methodologies and programs or
algorithms, as such Process Technology is described in the information listed on
Schedule 1, (b) the Stack DRAM Designs for Commodity Stack DRAM Products made on
such Process Nodes, which designs are listed on Schedule 2, and the information
relating to such designs listed on Schedule 2 to the extent existing as of the
Effective Date, and (c) the process of record and model of record associated
with the foregoing as they exist as of the Effective Date, including, in each
case (a), (b) and (c), the associated IP Rights of Micron therein, but excluding
(i) anything that cannot be shared with NTC without further permission or
consent of, further payment to, or breach of agreement with, any Third Party and
(ii) any Patent Rights.
“BEOL Costs” means the back-end assembly (including module and packaging) and
test costs of NTC incurred after Probe Testing of the Stack DRAM wafer from
which such Stack DRAM Product is made.
“Burn-In” means a mechanism to stress and/or burn the DRAM Products in wafer
and/or package forms, as applicable, to help predict or ensure the early life
failure can be screened out in the product qualification and production stage.
“Burn-In Document” means a document that describes the specification of voltage
and test pattern settings in the Burn-In test program. The Burn-In Document also
describes the methodology of how the voltage and test pattern settings are
optimized.
“Change of Control” means, with respect to a Party, (i) any Third Party becoming
the beneficial owner of securities of such Party representing more than fifty
percent (50%) of the total of all then outstanding voting securities; (ii) a
merger or consolidation of such Party with or into a Third Party, other than a
merger or consolidation that would result in the holders of the voting
securities immediately prior thereto holding securities that represent
immediately after such merger or consolidation more than fifty percent (50%) of
the total combined voting power of the entity that survives such merger or
consolidation or the parent of the entity that survives such merger or
consolidation; or (iii) the sale or disposition of all or substantially all of
the assets of such Party to a Third Party, wherein the holders of such Party's
outstanding voting securities immediately before such sale do not, immediately
after sale, own or control directly or indirectly equity representing a majority
of the outstanding voting securities of such Third Party.
“Commodity Stack DRAM Products” means Stack DRAM Products for system main memory
for computing or Mobile Devices, in each case that are fully compliant with one
or more Industry Standard(s).

- 3 -

--------------------------------------------------------------------------------



[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
MICRON / NTC CONFIDENTIAL



“Confidential Information” means that information described in Section 8.1
deemed to be “Confidential Information” under the Mutual Confidentiality
Agreement if disclosed on or after the Effective Date and prior to the Amendment
Date, or information that meets the definition of Confidential Information as
set forth in the Micron-NTC Mutual NDA if provided, disclosed, obtained or
accessed on or after the Amendment Date.
“Contractor” means a Third Party who (a) is contracted by a Party on or after
the Effective Date and prior to the Amendment Date in connection with work to be
conducted by such Party under a SOW, (b) has agreed to assign to such
contracting Party all rights in and to any inventions, discoveries,
improvements, processes, copyrightable works, mask works, trade secrets or other
technology that are conceived or first reduced to practice, whether patentable
or not, as a result of any performance by such Third Party of any obligations of
such Party under a SOW, and all Patent Rights, IP Rights and other intellectual
property rights in the foregoing, and (c) has agreed to grant a license to such
contracting Party, with the right to sublicense of sufficient scope that
includes the other Party, under all Patent Rights, IP Rights and other rights of
the Third Party reasonably necessary for such contracting Party and the other
Party to exploit the work product created by the Third Party consistent with the
rights granted by the contracting Party to the other Party under the Joint
Venture Documents.
“Control” (whether capitalized or not) means the power or authority, whether
exercised or not, to direct the business, management and policies of a Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise, which power or authority shall conclusively be presumed
to exist upon possession of beneficial ownership or power to direct the vote of
more than fifty percent (50%) of the votes entitled to be cast at a meeting of
the members, shareholders or other equity holders of such Person or power to
control the composition of a majority of the board of directors or like
governing body of such Person; and the terms “controlling” and “controlled” have
meanings correlative to the foregoing.
“Controlled Facility” of a company means (i) a wafer fabrication facility owned
by such company, (ii) a wafer fabrication facility owned by an entity that is
Controlled by such company, and/or (iii) a wafer fabrication facility for which
such company has a contractual right to receive at least [***] percent ([***]%)
of the output of such wafer fabrication facility for at least [***] consecutive
months.
“Density” means the physical density of (i.e., total number of bits that can be
stored in) a Stack DRAM Product.
“Design Qualification” means, with respect to each Stack DRAM Design or Stack
DRAM Module, when (a) the corresponding Stack DRAM Product can be made fully
compliant with any applicable Industry Standard(s) (if any) and the defects per
million die quality level meets or exceeds the level necessary for high volume
shipments for desktop and notebook personal computers or Mobile Devices, or (b)
such other or additional parameters as may be defined in the Design SOW as
“Design Qualification” for such Stack DRAM Design, such as meeting or exceeding
specified

- 4 -

--------------------------------------------------------------------------------



[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
MICRON / NTC CONFIDENTIAL



measurements during tests specified under “Design Qualification” in Schedule 8
of the JDP Agreement or the JDP-CSA Agreement, as applicable, for computer
server or other applications specified in the applicable Design SOW.
“Design SOW” means any SOW primarily directed to the development of a new Stack
DRAM Design, modification of a pre-existing Stack DRAM Design, development of a
new Stack DRAM Module or modification of a pre-existing Stack DRAM Module prior
to the Amendment Date.
“DRAM Product” means any stand-alone semiconductor device that is a dynamic
random access memory device and that is designed or developed primarily for the
function of storing data, in die, wafer or package form.
“Effective Date” means April 21, 2008, the effective date of the Original
Agreement.
“Existing Entity” means with respect to Micron or NTC, the facilities, entities,
partnerships or joint ventures of Micron or NTC listed on Schedule 3, and the
continuation or extension of such existing facilities, entities, partnerships or
joint ventures, only for so long as they remain an Affiliate of either Micron or
NTC, as the case may be.
“First Amended Agreement” has the meaning set forth in the Recitals to this
Agreement.
“Force Majeure Event” means the occurrence of an event or circumstance beyond
the reasonable control of a Party and includes, without limitation, (a)
explosions, fires, flood, earthquakes, catastrophic weather conditions, or other
elements of nature or acts of God; (b) acts of war (declared or undeclared),
acts of terrorism, insurrection, riots, civil disorders, rebellion or sabotage;
(c) acts of federal, state, local or foreign Governmental Entity; (d) labor
disputes, lockouts, strikes or other industrial action, whether direct or
indirect and whether lawful or unlawful; (e) failures or fluctuations in
electrical power or telecommunications service or equipment; and (f) delays
caused by the other Party or third-party nonperformance (except for delays
caused by a Party's Contractors, subcontractors or agents).
“Foundational Know-How” means, with respect to each Party, any semiconductor
process development technologies, designs, layouts, methodologies, algorithms or
programs, including Probe Testing, assembly, FT, and Burn-In, that are used by
such Party in its operations at any time on or after the Effective Date and
before the Amendment Date for the design, development, manufacture, or test
through Design Qualification or Process Qualification, as applicable, of DRAM
Products or DRAM Modules that comply with an Industry Standard and that can be
shared with the other Party under the terms of this Agreement without any
further permission or consent of, further payment to, or breach of agreement
with, any Third Party and including all IP rights in the above; provided,
however, the term “Foundational Know-How” does not include (a) any semiconductor
process development technologies, designs, layouts, methodologies or algorithms
that (i) are first created by a Party for use in connection with the manufacture
or testing of NAND

- 5 -

--------------------------------------------------------------------------------



[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
MICRON / NTC CONFIDENTIAL



Flash Memory Products or Imaging Products and are not used in DRAM Products or
DRAM Modules or (ii) that constitute JDP Work Product or a JDP Invention or any
IP Rights therein, or (b) any Patent Rights.
“Foundry Customer” means a Third Party customer for Stack DRAM Products, the
[***] by the [***] to the [***] by a [***]:
(a) such customer:
(i) does not [***] Stack DRAM Products in any [***] and does not develop any
[***] for use in the [***]; and
(ii) is not a [***] in a [***] Micron or any of Micron's Affiliates (except
where such customer is a [***] in a [***] Micron or any of Micron's Affiliates
[***]; and
(b) all Stack DRAM Products to [***]:
(x) have a [***] that is [***] (wherein a [***] is the [***] of the [***] with
respect to a [***], so that [***] the [***] for the relevant [***], and
(y) are not [***] that has been in [***] for [***] after [***].
“Foundry Customer Adjusted Revenues” means the difference of A minus B, wherein
“A” equals the [***] received from the [***] for a [***]; and “B” equals the
[***] associated with the [***], if any.
“Foundry Customer Products” means Stack DRAM Products manufactured by NTC for a
Foundry Customer where such products are provided to such Foundry Customer for
resale by or on behalf of that Foundry Customer or for internal use by that
Foundry Customer.
“FT” means final tests including high and low temperature functional tests and
Burn-In test for a DRAM Product in package form.
“GAAP” means, with respect to Micron, United States generally accepted
accounting principles, and with respect to NTC, Republic of China generally
accepted accounting principles, in each case, as consistently applied by the
Party for all periods at issue.
“Gross Revenues” means, with respect to a Stack DRAM Product or Stack DRAM
Module, the gross proceeds actually received by NTC or its Affiliate for the
sale or other transfer of such Stack DRAM Product or Stack DRAM Module to a
Third Party that is not an Affiliate, less any credits, discounts, returns and
rebates actually applied or allowed or refunds actually given with respect to
such Stack DRAM Product or Stack DRAM Module; provided, however, that Gross
Revenues cannot be less than zero.

- 6 -

--------------------------------------------------------------------------------



[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
MICRON / NTC CONFIDENTIAL



“Governmental Entity” means any governmental authority or entity, including any
agency, board, bureau, commission, court, municipality, department, subdivision
or instrumentality thereof.
“IMI” has the meaning set forth in the Recitals to this Agreement.
“Industry Standard” means the documented technical specifications that set forth
the pertinent technical and operating characteristics of a DRAM Product if such
specifications are publicly available for use by DRAM manufacturers, and if (a)
Micron or NTC and (b) at least [***] other DRAM manufacturers that each account
for at least [***] per cent ([***]%) of the sales of the global market (as such
sales/market are reported by Gartner Dataquest) for DRAM Products make
commercially available products that are fully compliant with such
specifications. All JEDEC specifications for system main memory for computers
and/or Mobile Devices are deemed “Industry Standards.”
“Internal Qualification” means with respect to the 42nm Process Node, October
20, 2010, and with respect to the 30nm Process Node, November 22, 2011. 
“IP Omnibus Agreement” means that certain Omnibus IP Agreement by and between
Micron and NTC entered into on even date herewith.
“IP Rights” means copyrights, rights in trade secrets, Mask Work Rights and
pending applications or registrations of any of the foregoing anywhere in the
world. The term “IP Rights” does not include any Patent Rights or rights in
trademarks.
“JDP Agreement” means that certain Amended and Restated Joint Development
Program Agreement by and between Micron and NTC effective as of November 26,
2008 and terminated pursuant to the IP Omnibus Agreement as of the Amendment
Date.
“JDP-CSA Agreement” means that certain Joint Development Program and Cost
Sharing Agreement by and between Micron and NTC effective as of April 9, 2010
and terminated pursuant to the IP Omnibus Agreement as of the Amendment Date.
“JDP Committee” means the committee formed and operated by Micron and NTC to
govern the performance of the Parties under the JDP Agreement or the JDP-CSA
Agreement prior to the Amendment Date.
“JDP Inventions” means all discoveries, improvements, inventions, developments,
processes or other technology, whether patentable or not, that is/are conceived
by one or more Representatives of one or more of the Parties in the course of
activities conducted under the JDP Agreement or the JDP-CSA Agreement prior to
the Amendment Date.
“JDP IP Royalties” means any royalties owed pursuant to Section 4.1.

- 7 -

--------------------------------------------------------------------------------



[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
MICRON / NTC CONFIDENTIAL



“JDP Process Nodes” means the 42nm and 30nm Process Nodes (otherwise known as
the 70 Series and 80 Series nodes respectively) developed pursuant to the
JDP-CSA and including any Background IP and Micron Foundational Know How
contained therein.
“JDP Work Product” means the tangible work product created under either the JDP
Agreement or the JDP-CSA Agreement in the performance of any SOW prior to the
Amendment Date, including all documentation, records, Software, methodology,
drawings, masks, databases and other tangible materials created in performing
any SOW, regardless of the form in which such work product is originally created
or thereafter reproduced, translated, converted or stored.
“Joint Venture Agreement” means that certain Joint Venture Agreement, dated as
of the date hereof, by and among MNL, Numonyx B.V., MTT, and NTC.
“Joint Venture Company” means either IMI or MeiYa, as the context dictates.
“Joint Venture Documents” means (i) the Master Agreement, (ii) the documents,
agreements and instruments referred to in Articles 5 and 7 of such Master
Agreement, (iii) the IP Omnibus Agreement, and (iv) the documents, agreements
and instruments referred to in Articles II and III of the IP Omnibus Agreement.
“Mainstream Stack DRAM Product” means for a [***], the particular Stack DRAM
Product manufactured on the 42nm Process Node or the 30nm Process Node, as the
context dictates, by [***] of which [***] the [***] by unit [***] which are
manufactured on the same Process Node.
“Mask Work Rights" means rights under the United States Semiconductor Chip
Protection Act of 1984, as amended from time to time, or under any similar
equivalent laws in countries other than the United States.
“Master Agreement” means that certain Master Agreement, dated as of the date
hereof, among Micron, MNL, Numonyx B.V., MSA, MTT, NTC, and IMI.
“MeiYa” shall have the meaning set forth in the Recitals to this Agreement.
“Micron” shall have the meaning set forth in the preamble to this Agreement.
“Micron Competitor” means (a) [***], and any Subsidiaries of the companies set
forth above; (b) any successor-in-interest of any of the companies referenced 
in (a) above and any successors to all or substantially all of their respective
Memory Products businesses; (c) any Affiliate of any company set forth in (a)
above; or (d) a company that uses its Controlled Facility to manufacture Memory
Products in wafer form and that derives (either on a consolidated or standalone
basis) at least [***] percent ([***]%) of its revenue from the manufacture or
sale of Memory Products (based on the last fiscal year of such revenue).



- 8 -

--------------------------------------------------------------------------------



[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
MICRON / NTC CONFIDENTIAL



“Micron Foundry Products” means any product, of whatever kind or nature,
manufactured by Micron or by a Micron Affiliate for a Micron customer pursuant
to a design owned by or licensed to such customer, and where such products are
provided to such customer for resale by or on behalf of that customer or for
internal use by that customer, [***] such customer is not a [***] in a [***] NTC
or any of NTC's Affiliates (except where such customer is a [***] in a [***]
Micron or any of Micron's Affiliates [***].
“Micron-NTC Mutual NDA” means the Micron-NTC Mutual Nondisclosure Agreement
entered into by and between Micron and NTC on even date herewith.
“Micron Products” means DRAM Products and/or any other products manufactured and
sold by or for Micron or any of its Affiliates the design for which (i) is owned
by Micron or any of its Affiliates, (ii) was co-developed by the Parties
pursuant to Design SOWs under the JDP Agreement or the JDP-CSA Agreement, or
(iii) is licensed by NTC or a Third Party to Micron or any of its Affiliates.
“Micron Qualified Fab” means (a) a semiconductor manufacturing facility that is
directly or indirectly, through one or more wholly-owned Subsidiaries,
wholly-owned by Micron or operated by any Existing Entity of Micron but only for
so long as such facility [***], (b) [***], and (c) any other semiconductor
manufacturing facility mutually agreed in writing to be a “Micron Qualified Fab”
by the Parties.
“MNL” means Micron Semiconductor B.V., a private limited liability company
organized under the laws of the Netherlands.
“MSA” means Micron Semiconductor Asia Pte. Ltd., a private limited company
organized under the laws of Singapore.
“MTT” means Micron Technology Asia Pacific, Inc., an Idaho corporation.
“Mobile Device” means a handheld or portable device using as its main memory one
or more Stack DRAM Products that is/are compliant with an Industry Standard and
that has low-power characteristics for wireless applications, such as LPDDR and
LPDDR2.
“Mutual Confidentiality Agreement” means that certain Second Amended and
Restated Mutual Confidentiality Agreement dated as of November 26, 2008, among
NTC, NTC's Subsidiaries (as defined therein), Micron, Micron's Subsidiaries (as
defined therein), MNL, MeiYa and IMI, as amended by Amendment No. 1 on April 9,
2010, and terminated pursuant to the IP Omnibus Agreement as of the Amendment
Date.
“NAND Flash Memory Product” means a non-volatile semiconductor memory device
containing memory cells that are electrically programmable and electrically
erasable whereby the memory cells consist of one or more transistors that have a
floating gate, charge trapping regions

- 9 -

--------------------------------------------------------------------------------



[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
MICRON / NTC CONFIDENTIAL



or any other functionally equivalent structure utilizing one or more different
charge levels (including binary or multi-level cell structures), with or without
any on-chip control, I/O and other support circuitry, in wafer, die or packaged
form.
“Nan Ya Plastics” shall have the meaning set forth in Section 9.2(e) to this
Agreement.
“NTC” shall have the meaning set forth in the preamble to this Agreement.
“NTC Products” means Stack DRAM Products and/or Stack DRAM Modules, the design
for which (i) is owned by NTC either solely or jointly with Micron, or (ii) is
licensed by Micron to NTC pursuant to this Agreement.
“NTC Qualified Fab” means NTC's semiconductor manufacturing facility located at
No. 98 Nanlin Rd., Taishan District, New Taipei City, Taiwan, ROC (i.e., NTC's
Fab 3A) but only for so long as (i) such facility is [***] and (ii) no other
[***] has a [***] or [***], directly or indirectly, [***] any of the [***] in
such facility. For purposes of this definition, a [***] shall not be considered
the type of [***] described in subsection (ii) above.
“Numonyx B.V.” means Numonyx Holdings B.V., a private limited liability company
organized under the laws of the Netherlands.
“OEM” shall have the meaning set forth in Section 4.1(b) to this Agreement.
“Optimized Process Node” means the optimization, simplification, or enhancement
of a Primary Process Node designed to make operation of the Primary Process Node
more efficient without changing the minimum, repeatable half pitch on a device
(minimum physical feature size or line width) of the Primary Process Node.
“Original Agreement” shall have the meaning set forth in the Recitals to this
Agreement.
“Party” and “Parties” shall have the meaning set forth in the preamble to this
Agreement.
“Patent Rights” means all rights associated with any and all issued and
unexpired patents and pending patent applications in any country in the world,
together with any and all divisionals, continuations, continuations-in-part,
reissues, reexaminations, extensions, foreign counterparts or equivalents of any
of the foregoing, wherever and whenever existing.
“Person” means any natural person, corporation, joint stock company, limited
liability company, association, partnership, firm, joint venture, organization,
business, trust, estate or any other entity or organization of any kind or
character.
“Primary Process Node” means a generation of Process Technology that results in
substantial manufacturing efficiencies through either a reduction in the minimum
repeatable half pitch of a device (minimum physical feature size or line width)
relative to the prior generation of

- 10 -

--------------------------------------------------------------------------------



[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
MICRON / NTC CONFIDENTIAL



such technology (e.g., the 68nm Process Node or the 50nm Process Node, etc.) or
a change in memory cell architecture (e.g. 4F2 and 6F2 cells).
“Probe Testing” means testing, using a wafer test program as set forth in the
applicable specifications, of a wafer that has completed all processing steps
deemed necessary to complete the creation of the desired Stack DRAM integrated
circuits in the die on such wafer, the purpose of which test is to determine how
many and which of the die meet the applicable criteria for such die set forth in
the specifications.
“Process Development Contractor” means a Third Party engaged by NTC to develop
process technology solely for use by NTC at the NTC Qualified Fab [***] such
Third Party is not a [***] in a [***] Micron or any of Micron's Affiliates
(except where such Third Party is a [***] Micron or any of Micron's Affiliates
[***].
“Process Node” means a collection of process technology and equipment that
enables the production of semiconductor wafers for a particular minimum
repeatable half pitch of a device (minimum physical feature size or line width)
and often designated by the size of such pitch (e.g., the 68 nm Process Node or
the 50 nm Process Node, etc.).
“Process Qualification” means, with respect to each Primary Process Node and
Optimized Process Node, when (a) the Stack DRAM Products or Stack DRAM Modules
designed to be on the node can be made fully compliant with any applicable
Industry Standard(s) (if any) and the defects per million die quality level
meets or exceeds the level necessary for high volume shipments for desktop and
notebook personal computer applications or (b) or such other or additional
parameters as may be defined in the Process SOW as “Process Qualification” for
the Primary Process Node or the Optimized Process Node that is the subject of
the SOW, such as any of those parameters for “Process Qualification” set forth
in Schedule 8 of the JDP Agreement or the JDP-CSA Agreement for computer server
or other applications specified in the applicable Process SOW prior to the
Amendment Date.
“Process SOW” means any SOW in effect prior to the Amendment Date primarily
directed to the development of Process Technology, including the development of
a Primary Process Node or an Optimized Process Node to be used by a Joint
Venture Company, Micron or NTC in the manufacture of Stack DRAM Products.
“Process Technology” means that process technology developed by one or both
Parties before expiration of the Term and utilized in the manufacture of Stack
DRAM wafers, including Probe Testing and technology developed through Product
Engineering thereof, regardless of the form in which any of the foregoing is
stored, but excluding any Patent Rights and any technology, trade secrets or
know-how that relate to and are used in any back-end operations (after Probe
Testing).

- 11 -

--------------------------------------------------------------------------------



[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
MICRON / NTC CONFIDENTIAL



“Product Engineering” means any one or more of the engineering activities
described on Schedule 7 to the JDP Agreement or the JDP-CSA Agreement as applied
to Stack DRAM Products or Stack DRAM Modules.
“RASL” means that certain Second Amended and Restated Restricted Activities Side
Letter agreement by and between the Parties effective as of April 9, 2010 and
terminated pursuant to the IP Omnibus Agreement as of the Amendment Date.
“Recoverable Taxes” shall have the meaning set forth in Section 4.7(a).
“Representative” means with respect to a Party, any director, officer, employee,
agent or Contractor of such Party or a professional advisor to such Party, such
as an attorney, banker or financial advisor of such Party who is under an
obligation of confidentiality to such Party by contract or ethical rules
applicable to such Person.
“Second Amended and Restated Technology Transfer and License Agreement” has the
meaning set for in the Recitals to this Agreement.
“Shares” means the ordinary shares of IMI, each having a par value of NT$10.
“Software” means computer program instruction code, whether in human‑readable
source code form, machine‑executable binary form, firmware, scripts,
interpretive text, or otherwise. The term “Software” does not include databases
and other information stored in electronic form, other than executable
instruction codes or source code that is intended to be compiled into executable
instruction codes.
“SOW” means a statement of the work that describes research and development work
to be performed under the JDP Agreement or the JDP-CSA Agreement prior to the
Amendment Date and that has been adopted by the relevant JDP Committee pursuant
to the procedures set forth therein.
“Stack DRAM” means dynamic random access memory cells that function by using a
capacitor arrayed predominantly above the semiconductor substrate.
“Stack DRAM Design” means, with respect to a Stack DRAM Product, the
corresponding design components, materials and information listed on Schedule 3
of the JDP Agreement or the JDP-CSA Agreement or as otherwise determined by the
relevant JDP Committee in a SOW.
“Stack DRAM Module” means one or more Stack DRAM Products in a package or module
(whether as part of a SIMM, DIMM, multi-chip package, memory card or other
memory module or package).

- 12 -

--------------------------------------------------------------------------------



[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
MICRON / NTC CONFIDENTIAL



“Stack DRAM Product” means any memory device comprising Stack DRAM, whether in
die or wafer form, manufactured by using a JDP Process Node.
“Subsidiary” means, with respect to any specified Person, any other Person that,
directly or indirectly, including through one or more intermediaries, is
controlled by such specified Person.
“Tax” or “Taxes” means any federal, state, local or foreign net income, gross
income, gross receipts, sales, use ad valorem, transfer, franchise, profits,
service, service use, withholding, payroll, employment, excise, severance,
stamp, occupation, premium, property, customs, duties or other type of fiscal
levy and all other taxes, governmental fees, registration fees, assessments or
charges of any kind whatsoever, together with any interest and penalties,
additions to tax or additional amounts imposed or assessed with respect thereto.
“Taxing Authority” means any Governmental Entity exercising any authority to
impose, regulate or administer the imposition of Taxes.
“Term” shall have the meaning set forth in Section 9.1.
“Third Party” means any Person other than NTC or Micron.
“TTLA 20” means that certain Technology Transfer and License Option Agreement
for 20nm Process Nodes dated as of the date hereof, between the Parties, as may
be amended from time to time.
“TTLA 68-50” means that certain Second Amended and Restated Technology Transfer
and License Agreement for 68-50nm Process Nodes dated as of the date hereof,
between the Parties, as may be amended from time to time.
“[***]” means [***] pursuant to which [***] is required to [***] any of the
[***] under the [***].
1.2    Certain Interpretive Matters.
(a)    Unless the context requires otherwise, (1) all references to Sections,
Articles, Exhibits, Appendices or Schedules are to Sections, Articles, Exhibits,
Appendices or Schedules of or to this Agreement, (2) each accounting term not
otherwise defined in this Agreement has the meaning commonly applied to it in
accordance with GAAP, (3) words in the singular include the plural and vice
versa, (4) the term “including” means “including without limitation,” and
(5) the terms “herein,” “hereof,” “hereunder” and words of similar import shall
mean references to this Agreement as a whole and not to any individual section
or portion hereof. Unless otherwise denoted, all references to $ or dollar
amounts will be to lawful currency of the United States of America. All
references to “day” or “days” will mean calendar days.

- 13 -

--------------------------------------------------------------------------------



[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
MICRON / NTC CONFIDENTIAL



(b)    No provision of this Agreement will be interpreted in favor of, or
against, either Party by reason of the extent to which (1) such Party or its
counsel participated in the drafting thereof or (2) any such provision is
inconsistent with any prior draft of this Agreement or such provision.
ARTICLE 2
LICENSES
2.1    Micron Grant to NTC. Subject to the terms and conditions of this
Agreement, Micron grants to NTC [***] royalty-bearing (subject to Section 4.1)
license to [***] of the [***] transferred by Micron to NTC or to IMI, in each
case, [***]:
(a)    to [***] and [***] solely in [***] using [***];
(b)    to [***] (to the extent permissible under [***] by a [***] to be [***]
using the [***];
(c)    to [***] in wafer form using [***] and [***] such wafers [***] solely
during [***] and solely [***] to a supply agreement entered into by and between
NTC and IMI and approved in writing by Micron; and
(d)    to [***] and/or [***] in accordance with the foregoing.
2.2    NTC Grant to Micron. Subject to the terms and conditions of this
Agreement, NTC grants to Micron a [***] royalty-free license to [***] the [***]
transferred by NTC to Micron or to IMI:
(a)    to [***] and [***];
(b)    to [***] (to the extent permissible under [***] by a [***] to be [***] or
any of its Affiliates;
(c)    to [***] in wafer form and [***] such wafers [***] or any of its
Affiliates; and
(d)    to [***] and/or [***] in accordance with the foregoing.


2.3    Reservations of Rights.
(a)    Except as expressly set forth in Section 2.1, Micron reserves all of its
rights, title and interest in, to and under the Background IP and Foundational
Know-How of Micron. No

- 14 -

--------------------------------------------------------------------------------



[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
MICRON / NTC CONFIDENTIAL



right or license is granted under this Agreement by Micron to NTC expressly,
impliedly, by estoppel or otherwise, in, to or under any Patent Rights, or,
except as expressly set forth in Section 2.1, any IP Rights, material,
technology or other intellectual property owned by or licensed to Micron or any
of its Affiliates, and NTC shall not exploit any IP Rights of Micron beyond the
scope of the rights expressly licensed under Section 2.1.
(b)    Except as expressly set forth in Section 2.2, NTC reserves all of its
rights, title and interest in, to and under the Foundational Know-How of NTC. No
right or license is granted under this Agreement by NTC to Micron expressly,
impliedly, by estoppel or otherwise, in, to or under any Patent Rights, or,
except as expressly set forth in Section 2.2, any IP Rights, material,
technology or other intellectual property owned by or licensed to NTC or any of
its Affiliates, and Micron shall not exploit any IP Rights of NTC beyond the
scope of the rights expressly licensed under Section 2.2.
ARTICLE 3
RESERVED
3.1    Intentionally Blank
ARTICLE 4
PAYMENTS
4.1    Royalties for Products Manufactured on JDP Process Nodes.
(a)    NTC shall pay to Micron royalties of [***] of Adjusted Revenues or
Foundry Customer Adjusted Revenues, as applicable, for all Stack DRAM Products
or Stack DRAM Modules where the Stack DRAM Product was originally made on a JDP
Process Node, provided that, NTC shall pay to Micron royalties of [***] of
Foundry Customer Adjusted Revenues for all Foundry Customer Products
manufactured on a JDP Process Node that have a [***] of [***] the [***] for the
relevant [***] wherein a [***] is the [***] with respect to a [***] so that
[***] (all royalties referred to under this section shall be referred to as “JDP
IP Royalties”).
(b)    If a Stack DRAM Product or a Stack DRAM Module originally manufactured by
the NTC Qualified Fab is sold or otherwise transferred to an Affiliate of NTC
that is either an end user or an original equipment manufacturer (“OEM”) or a
Stack DRAM Product or a Stack DRAM Module originally manufactured by IMI is sold
or otherwise transferred to NTC or an Affiliate of NTC wherein NTC or the
Affiliate acts as an end user or an OEM, then Gross Revenues under this
Agreement and the TTLA 68-50 will also include such sales or other transfer to
NTC or the Affiliate and the Gross Revenues used in the calculation of royalties
under Section 4.1(a) shall be the greater of (i) the [***] of the [***] the same
[***] as sold [***] in the [***] to [***] that are not [***] and (ii) the [***]
associated with the [***] to the [***], as applicable.

- 15 -

--------------------------------------------------------------------------------



[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
MICRON / NTC CONFIDENTIAL



(c)    JDP IP Royalties payable under this Section 4.1 are due for all sales or
transfers of Stack DRAM Products or Stack DRAM Modules occurring before [***].
4.2    Royalties On Products Made By A Joint Venture Company. Notwithstanding
anything to the contrary in the TTLA 68-50 or this Agreement, royalties are owed
with respect to any [***] from the sale or other transfer of the Stack DRAM
Product (in the form of a Stack DRAM Product) [***] Stack DRAM Product resulted
from [***], or with respect to a Stack DRAM Module containing [***] resulting
from [***]. (For example, [***] includes the number of Stack DRAM Products
contained in the Stack DRAM Module manufactured [***].)
4.3    Royalty Reporting and Payment. Within sixty (60) days following the end
of [***] for so long as any JDP IP Royalties are payable hereunder, NTC shall
submit to Micron a written report, which is certified by NTC's chief financial
officer as complete and correct, setting forth in reasonable detail, the
quantity of each Stack DRAM Product disposed of by NTC and its Affiliates and
the applicable JDP IP Royalties due for the immediately preceding [***]. NTC
shall pay to Micron all JDP IP Royalties due for such [***] contemporaneously
with the submission of such report in accordance with Section 4.5. NTC shall
cause each of its Affiliates (other than NTC Subsidiaries) who dispose of Stack
DRAM Product in a manner that causes JDP IP Royalties to be due to provide a
written report, which is certified by each such Affiliate's chief financial
officer as complete and correct, setting forth in reasonable detail such
Affiliate's dispositions of Stack DRAM Product and corresponding JDP IP
Royalties for the [***] that is the subject of each of the foregoing reports of
NTC. NTC shall provide a copy of each report from an Affiliate (other than NTC
Subsidiaries) to Micron with submission of NTC's report.
4.4    Audit Rights and Records. Micron shall have the right to have an
independent Third Party auditor audit [***], upon reasonable advance written
notice, during normal business hours and on a confidential basis subject to the
Mutual Confidentiality Agreement, all records and accounts of NTC relevant to
the calculation of JDP IP Royalties in the [***] immediately preceding the date
of the audit; provided however, NTC shall not be obligated to provide any
records and book of accounts existing prior to the Effective Date. NTC shall,
and shall cause its Affiliates to, for at least a period of [***] from the date
of their creation, keep complete and accurate records and books of accounts
concerning all transactions relevant to calculation of JDP IP Royalties in
sufficient detail to enable a complete and detailed audit to be conducted. NTC
shall cause any Affiliate that disposes of Stack DRAM Product in a manner that
causes JDP IP Royalties to be due to keep records and permit an audit of such
records consistent with the obligations of NTC hereunder. In the event any such
audit determines that JDP IP Royalties have been underpaid by more than [***] in
any [***], NTC or its Affiliate shall promptly pay Micron such underpayment
amount, together with interest, and reimburse Micron for its reasonable costs
and expenses of the audit.
4.5    Reports and Invoices; Payments.
(a)    All reports and invoices under this Agreement may be sent by any method
described in Section 10.1 or electronically with hardcopy confirmation sent
promptly thereafter by

- 16 -

--------------------------------------------------------------------------------



[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
MICRON / NTC CONFIDENTIAL



any method described in Section 10.1. Such reports and invoices should be sent
to the following contacts or such other contact as may be specified hereafter
pursuant to a notice sent in accordance with Section 10.1:
(i)    Invoices to NTC:
[***]
Corporate Planning Division
Nanya Technology Corp.
Hwa-Ya Technology Park 669, Fuhsing 3 Rd. Kueishan, Taoyuan, Taiwan, R. O. C.
Fax:        [***]
E-Mail:    [***]


(ii)    Reports to Micron:
[***]
8000 S. Federal Way
P.O. Box 6, MS 1-720
Boise, Idaho, USA 83707-0006
Fax:        [***]
Email:        [***]


(b)    All amounts owed by a Party under this Agreement are stated, calculated
and shall be paid in United States Dollars ($ U.S.).
(c)    Payment is due on all amounts properly invoiced within thirty (30) days
of receipt of invoice. All payments made under this Agreement shall be made by
wire transfer to a Micron bank account designated by the following person or by
such other person designated by notice:
Payments to Micron:
[***]
8000 S. Federal Way
P.O. Box 6, MS 1-107
Boise, Idaho, USA 83707-0006
Fax:        [***]
Email:        [***]


4.6    Interest. Any amounts payable to Micron hereunder and not paid within the
time period provided shall accrue interest, from the time such payment was due
until the time payment is actually received, at the rate of [***], compounded
annually or the highest rate permitted by Applicable Law, whichever is lower.

- 17 -

--------------------------------------------------------------------------------



[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
MICRON / NTC CONFIDENTIAL



4.7    Taxes.
(a)    All sales, use and other transfer Taxes imposed directly on or solely as
a result of the services, rights licensed or technology transfers or the
payments therefor provided herein shall be stated separately on the service
provider's, licensor's or technology transferor's invoice, collected from the
service recipient, licensee or technology transferee and shall be remitted by
service provider, licensor or technology transferor to the appropriate Taxing
Authority (“Recoverable Taxes”), unless the service recipient, licensee or
technology transferee provides valid proof of tax exemption prior to the
Effective Date or otherwise as permitted by Applicable Law prior to the time the
service provider, licensor or technology transferor is required to pay such
Taxes to the appropriate Taxing Authority. When property is delivered, rights
granted and/or services are provided or the benefit of services occurs within
jurisdictions in which collection and remittance of Taxes by the service
recipient, licensee or technology transferee is required by law, the service
recipient, licensee or technology transferee shall have sole responsibility for
payment of said Taxes to the appropriate Taxing Authority. In the event any
Taxes are Recoverable Taxes and the service provider, licensor or technology
transferor does not collect such Taxes from the service recipient, licensee or
technology transferee or pay such Taxes to the appropriate Governmental Entity
on a timely basis, and is subsequently audited by any Taxing Authority,
liability of the service recipient, licensee or technology transferee will be
limited to the Tax assessment for such Recoverable Taxes, with no reimbursement
for penalty or interest charges or other amounts incurred in connection
therewith. Except as provided in Section 4.7(b), Taxes other than Recoverable
Taxes shall not be reimbursed by the service recipient, licensee or technology
transferee, and each Party is responsible for its own respective income Taxes
(including franchise and other Taxes based on net income or a variation
thereof), Taxes based upon gross revenues or receipts, and Taxes with respect to
general overhead, including but not limited to business and occupation Taxes,
and such Taxes shall not be Recoverable Taxes.
(b)    In the event that the service recipient, licensee or technology
transferee is prohibited by Applicable Law from making payments to the service
provider, licensor or technology transferor unless the service recipient,
licensee or technology transferee deducts or withholds Taxes therefrom and
remits such Taxes to the local Taxing Authority, then the service recipient,
licensee or technology transferee shall [***] and shall pay to the service
provider, licensor or technology transferor the [***] and, in the case of [***],
after the [***] of any [***] as a result of the payment to the service provider,
licensor or technology transferor of [***] the service provider, licensor or
technology transferor [***] of any such [***] of any such [***].
4.8    Payment Delay. Notwithstanding anything to the contrary in this
Agreement, if requested by Micron by notice in accordance with Section 10.1, NTC
will delay making any payments hereunder when due until notified by Micron in
accordance with Section 10.1.

- 18 -

--------------------------------------------------------------------------------



[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
MICRON / NTC CONFIDENTIAL



ARTICLE 5
OTHER INTELLECTUAL PROPERTY MATTERS
5.1    Intellectual Properties Retained. Nothing in this Agreement shall be
construed to transfer ownership of any intellectual property rights from one
Party to another Party.
5.2    Cooperation In Claims Of Patent Infringement. To the extent permissible
in accordance with Applicable Law, (i) Micron shall cooperate with and provide
commercially reasonable assistance to NTC if any Third Party asserts a patent
infringement or other intellectual property infringement claim related to NTC's
use of the Background IP or Foundational Know-How of Micron transferred and used
within the scope of the license granted hereunder, and (ii) NTC shall cooperate
with and provide commercially reasonable assistance to Micron if any Third Party
asserts a patent infringement or other intellectual property infringement claim
related to Micron's use of the Foundational Know-How of NTC transferred and used
within the scope of the license granted hereunder. Such cooperation and
assistance could include engaging in discussions involving claim interpretation
or prior art but shall not require the cooperating Party to [***] the other
Party [***] of or resulting from any such [***] as a [***] any of the [***].
5.3    [***] Relating to NTC Foundry Customers. In the event that (i) NTC begins
using a JDP Process Node to design, develop, manufacture, and/or test [***]
Products for a Third Party [***] such Third Party [***] as set forth in [***]
above, and (ii) such Third Party [***] a [***] in a [***] or any of [***] except
where such Third Party [***] in a [***], the Parties agree that:
(a)    NTC shall not have any right under this Agreement to [***] for such Third
Party for so long as such Third Party [***]; and
(b)    Micron shall not [***] based solely on [***] using the [***] for such
Third Party [***] such Third Party [***] until [***] such Third Party [***].
5.4    [***] Relating to Micron Foundry Products. In the event that (i) Micron
begins using NTC Foundational Know How to design, develop, manufacture, and/or
test Micron Foundry Products for a Third Party [***] such Third Party [***] a
[***] in a [***] or any of [***], and (ii) such Third Party [***] a [***] in a
[***] or any of [***] except where such Third Party [***] in a [***], the
Parties agree that:
(a)    Micron shall not have any right under this Agreement to [***] for such
Third Party for so long as such Third Party [***] in a [***] or any of [***]
except where such Third Party [***] in a [***]; and
(b)    NTC shall not [***] based solely on [***] using [***] for such Third
Party [***] such Third Party [***] in a [***] or any of [***] except where such
Third Party [***] in a [***] until [***] such Third Party [***].

- 19 -

--------------------------------------------------------------------------------



[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
MICRON / NTC CONFIDENTIAL



ARTICLE 6
WARRANTIES; DISCLAIMERS
6.1    No Implied Obligation or Rights. Nothing contained in this Agreement
shall be construed as:
(a)    a warranty or representation that any manufacture, sale, lease, use or
other disposition of any products based upon any of the IP Rights licensed or
technology transferred hereunder will be free from infringement,
misappropriation or other violation of any Patent Rights, IP Rights or other
intellectual property rights of any Person;
(b)    an agreement to bring or prosecute proceedings against Third Parties for
infringement, misappropriation or other violation of rights or conferring any
right to bring or prosecute proceedings against Third Parties for infringement,
misappropriation or other violation of rights; or
(c)    conferring any right to use in advertising, publicity, or otherwise, any
trademark, trade name or names, or any contraction, abbreviation or simulation
thereof, of either Party.
6.2    Third Party Software. Exploitation of any of the rights licensed or
technology transferred hereunder may require use of Software owned by a Third
Party and not subject to any license granted under any other agreements between
Micron and NTC. Nothing in this Agreement shall be construed as granting to any
Party, any right, title or interest in, to or under any Software owned by any
Third Party. Except as may be specified otherwise in any of the other Joint
Venture Documents, any such Software so required is solely the responsibility of
each of the Parties. Moreover, should a Party who transfers technology under
this Agreement discover after such transfer that it has provided Software to the
other Party that it was not entitled to provide, such providing Party shall
promptly notify the other Party and the recipient shall return such Software to
the providing Party and not retain any copy thereof.
6.3    Disclaimer. EXCEPT AS PROVIDED IN SECTION 6.4, EACH OF NTC AND MICRON
DISCLAIMS ANY WARRANTY, EXPRESS OR IMPLIED, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE OR AGAINST INFRINGEMENT WITH
RESPECT TO ANY TECHNOLOGY, IP RIGHTS, MICRON BACKGROUND IP, OR OTHER RIGHTS OR
MATERIALS LICENSED OR TRANSFERRED UNDER THIS AGREEMENT. NEITHER NTC NOR MICRON
MAKES ANY WARRANTIES WITH RESPECT TO THE OTHER PARTY'S ABILITY TO: (A) USE ANY
OF THE FOREGOING, OR (B) MANUFACTURE OR HAVE MANUFACTURED ANY PRODUCTS BASED
THEREON. NEITHER NTC NOR MICRON MAKES ANY WARRANTY, EXPRESS, IMPLIED, STATUTORY
OR OTHERWISE, THAT THE USE, PRACTICE OR COMMERCIAL

- 20 -

--------------------------------------------------------------------------------



[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
MICRON / NTC CONFIDENTIAL



EXPLOITATION OF ANYTHING PROVIDED PURSUANT TO THIS AGREEMENT WILL NOT INFRINGE
THE INTELLECTUAL PROPERTY RIGHTS OF ANY THIRD PARTY.
6.4    Background IP. Micron represents and warrants to NTC that the Transferred
Technology transferred to NTC pursuant to Section 3.1 of the TTLA 68-50 includes
the state thereof used by Micron as of the Effective Date in the production of
Stack DRAM Products on its or its Affiliates' 68nm Process Node.
ARTICLE 7
LIMITATION OF LIABILITY
7.1    LIMITATION OF LIABILITY. OTHER THAN IN CONNECTION WITH A BREACH OF
ARTICLE 8, IN NO EVENT SHALL ONE PARTY BE LIABLE TO THE OTHER PARTY FOR ANY
SPECIAL, CONSEQUENTIAL, INCIDENTAL OR OTHER INDIRECT DAMAGES OR ANY PUNITIVE
DAMAGES ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT, WHETHER SUCH
DAMAGES ARE BASED ON BREACH OF CONTRACT, TORT (INCLUDING NEGLIGENCE) OR OTHER
THEORY OF LIABILITY. THESE LIMITATIONS SHALL APPLY EVEN IF A PARTY HAS BEEN
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES AND NOTWITHSTANDING THE FAILURE OF
ESSENTIAL PURPOSE OF ANY REMEDY. THE PARTIES ACKNOWLEDGE THAT THE LIMITATIONS ON
POTENTIAL LIABILITIES SET FORTH HEREIN ARE AN ESSENTIAL ELEMENT IN THE
CONSIDERATION PROVIDED BY EACH PARTY UNDER THIS AGREEMENT.
ARTICLE 8
CONFIDENTIALITY
8.1    Confidentiality Obligations. Subject to the rights expressly granted to
the Parties hereunder and any applicable restrictions under this Agreement or
the other Joint Venture Documents, all information provided, disclosed or
obtained on or after the Effective Date and prior to the Amendment Date in
connection with this Agreement, the TTLA 68-50 or the performance of any of the
Parties' activities on or after the Effective Date and prior to the Amendment
Date under this Agreement or the TTLA 68-50 shall be deemed “Confidential
Information” subject to all applicable provisions of the Mutual Confidentiality
Agreement. The terms and conditions of this Agreement and the TTLA 68-50 shall
be considered “Confidential Information” under the Micron-NTC Mutual NDA for
which Micron and NTC shall be considered a “Receiving Party” under such
agreement. The Parties acknowledge that Process Technology, JDP Process Nodes,
JDP Inventions, JDP Work Product and other information exchanged pursuant to the
JDP Agreement or the JDP-CSA Agreement are subject to restrictions on disclosure
set forth therein. Information disclosed between the Parties on or after the
Amendment Date shall be governed by the Micron-NTC Mutual NDA. If the Micron-NTC
Mutual NDA is terminated or expires and is not replaced, then Confidential

- 21 -

--------------------------------------------------------------------------------



[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
MICRON / NTC CONFIDENTIAL



Information provided, disclosed, obtained or accessed in the performance of the
Parties' activities under this Agreement on or after the Amendment Date shall
continue to be subject to all applicable provisions of the Micron-NTC Mutual NDA
notwithstanding such termination or expiration.
8.2    Additional Controls For Certain Information. To the extent any layout and
schematics data/databases, scribe line test patterns, internal architecture
specifications, test modes and configurations, or similarly sensitive
information is provided to a Party under this Agreement, such subject matter
shall be stored solely on secure servers and password protected, and such Party
shall limit access to such data exclusively to those of its Representatives who
have a need to access such data for the purposes of exercising its rights
hereunder.
8.3    Micron Background IP and Foundational Know-How.
(a)    NTC may disclose Background IP or Foundational Know-How of Micron to the
NTC Qualified Fab under a written obligation of confidentiality that is no less
restrictive than that applicable to the Parties under the Mutual Confidentiality
Agreement.
(b)    NTC shall not and shall cause the NTC Qualified Fab not to remove any
product identification, copyright or other proprietary notices from any of the
Background IP or Foundational Know-How of Micron.
(c)    NTC may disclose to its Foundry Customers so much of the Background IP
and such Foundational Know-How of Micron that corresponds to the 68nm Process
Node, or the 50nm Process Node and that constitutes [***]; provided, however,
[***] (as defined in the Mutual Confidentiality Agreement) may be disclosed to
any Foundry Customer that is [***]. Each such disclosure shall be made subject
to a written obligation of confidentiality on behalf of the Foundry Customer
that is no less restrictive than that applicable to NTC under the Mutual
Confidential Agreement.
(d)    Should NTC desire to engage the services of a Third Party to assist NTC
in the creation of a Stack DRAM Design, or portion thereof, for manufacture
under the licenses granted in this Agreement or in the TTLA 68-50, then NTC may
disclose to such Third Party so much of the Background IP and Foundational
Know-How of Micron as is necessary to such assistance only upon Micron's prior
written consent and subject to the terms and conditions of such consent;
provided that NTC may disclose to such Third Party so much of the [***] that
constitutes [***], without Micron's consent but subject to, in each case, the
following requirements: NTC's right to make the foregoing disclosure to such
Third Party shall only continue for so long as (i) such Third Party is not a
[***] in a [***] Micron or any of its Affiliates and is not [***] or any of its
Affiliates [***] (except where such Third Party is a [***] in a [***] Micron or
any of Micron's Affiliates [***]), (ii) such Third Party is not [***], and (iii)
such Third Party is subject to a written obligation of confidentiality that is
no less restrictive than that applicable to NTC under the Mutual Confidential
Agreement. For the purpose of this Section 8.3(d), no [***] (as defined in the
Mutual Confidentiality Agreement) may be disclosed to any such Third Party that
is [***].

- 22 -

--------------------------------------------------------------------------------



[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
MICRON / NTC CONFIDENTIAL



(e)    NTC may disclose to a Process Development Contractor the Background IP
and Foundational Know-How of Micron to the limited extent strictly necessary for
such Third Party to perform the process development tasks for NTC under the
development agreement between the Process Development Contractor and NTC;
provided however, that NTC shall not disclose the Transferred Technology (or any
portion thereof) to any Process Development Contractor that is [***]. Such
development agreement between the Process Development Contractor and NTC shall
contain obligations of confidentiality on behalf of the Third Party that are no
less restrictive than those applicable to NTC under the Mutual Confidentiality
Agreement; provided, however, [***] (as defined in the Mutual Confidentiality
Agreement) may be disclosed to any such Third Party that is [***].
(f)    For the avoidance of doubt, as used in Sections 8.3(c), (d) and (e), the
phrase [***] does not include [***] if such entity does not [***].
8.4    NTC Foundational Know-How.
(a)    Micron may disclose Foundational Know-How of NTC to Micron Qualified Fabs
under a written obligation of confidentiality that is no less restrictive than
that applicable to the Parties under the Mutual Confidentiality Agreement.
(b)    Micron shall not and shall cause Micron Qualified Fabs not to remove any
product identification, copyright or other proprietary notices from any of the
Foundational Know-How of NTC.
(c)    Micron may disclose to its Micron Foundry Product customers so much of
the Foundational Know-How of NTC that constitutes [***]. Each such disclosure
shall be made subject to a written obligation of confidentiality on behalf of
the Micron Foundry Products customer that is no less restrictive than that
applicable to the Parties under the Mutual Confidential Agreement.
(d)    Should Micron desire to engage the services of a Third Party to assist
Micron in the creation of a Micron Product, a Stack DRAM Design, a Process Node,
or portion thereof, then Micron may disclose to such Third Party so much of the
Foundational Know How of NTC as is reasonably necessary to such assistance. Such
disclosures shall be subject to a written agreement that contains obligations of
confidentiality on behalf of the Third Party that are no less restrictive than
those applicable to the Parties under the Mutual Confidentiality Agreement.
8.5    Conflicts. To the extent there is a conflict between this Agreement and
the Mutual Confidentiality Agreement or the Micron-NTC Mutual NDA, the terms of
this Agreement shall control. To the extent there is a conflict between this
Agreement and the JDP Agreement, the JDP Agreement shall control. To the extent
there is a conflict between this Agreement and the JDP-CSA Agreement, the
JDP-CSA Agreement shall control.

- 23 -

--------------------------------------------------------------------------------



[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
MICRON / NTC CONFIDENTIAL



ARTICLE 9
TERM AND TERMINATION
9.1    Term. The term of this Agreement commences on the Effective Date and
continues in effect until terminated by mutual agreement; provided, however,
that the amendments made to the Second Amended and Restated Technology Transfer
and License Agreement by this Agreement commence retroactively on the Amendment
Date as if this Agreement had been executed and delivered on the Amendment Date.
(The period from the Effective Date until termination is the “Term”).
9.2    Termination of License and/or Agreement.
(a)    In the event that NTC commits a material breach of this Agreement and
such breach remains uncured for more than sixty (60) days after notice of the
breach, Micron may terminate the licenses granted to NTC under this Agreement by
written notice to NTC. In the event that Micron terminates the TTLA 68-50 or the
TTLA 20 for material breach, Micron may terminate this Agreement by written
notice to NTC. An inadvertent disclosure by one Party or a Party's
Representative of the other Party's Confidential Information in violation of
this Agreement, the Mutual Confidentiality Agreement or the Micron-NTC Mutual
NDA, as applicable, shall not be considered a material breach of this Agreement
provided that (i) such Party takes prompt action to retract the disclosure and
prevent further similar violations, and (ii) the disclosure was not in
intentional or willful disregard of the non-disclosure obligations set forth in
this Agreement, in the Mutual Confidentiality Agreement or in the Micron-NTC
Mutual NDA.
(b)    If an [***] occurs, Micron may terminate the license granted to NTC under
Section 2.1(c) immediately upon notice provided that the conditions for
termination set forth in Section 11.5(b) of the Joint Venture Agreement relating
to IMI have been met.
(c)    Micron may terminate the licenses granted to NTC under this Agreement
upon written notice to NTC in the event that one or more of the following events
occur: (i) appointment of a trustee or receiver for all or any part of the
assets of NTC; (ii) insolvency or bankruptcy of NTC; (iii) a general assignment
by NTC for the benefit of creditor(s); or (iv) dissolution or liquidation of
NTC.
(d)    Micron may terminate the licenses granted to NTC under this Agreement
upon written notice to NTC in the event that (i) NTC undergoes a Change of
Control, or (ii) the NTC Qualified Fab is otherwise acquired, whether de factor
or de jure, by any Third Party. NTC shall provide written notice to Micron prior
to such Change of Control or such acquisition by a Third Party of the NTC
Qualified Fab.
(e)     Micron may terminate the licenses granted to NTC under this Agreement
upon written notice to NTC in the event of a breach or default by Nan Ya
Plastics Corporation, a

- 24 -

--------------------------------------------------------------------------------



[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
MICRON / NTC CONFIDENTIAL



company incorporated under the laws of the ROC (“Nan Ya Plastics”) of any of its
obligations set forth in Sections 1, 2 or 3 of that certain New Finance
Agreement dated as of the date hereof by and among Micron, MNL, Numonyx B.V.,
MSA, MTT, IMI and Nan Ya Plastics.


9.3    Effects of Termination.
(a)    Termination of this Agreement or NTC's license hereunder shall not affect
any of the Parties' respective rights accrued or obligations owed before
termination. In addition, the following shall survive termination for any
reason: Articles 1, 6, 7 and 10 and Sections 2.3, 4.3 through 4.7, 5.1, 8.1,
8.2, 8.3(b), 8.4(b), 8.5 and 9.3.
(b)    Upon termination of NTC's license under this Agreement pursuant to
Section 9.2(a), (c), (d) or (e), NTC shall:
(i)
cease all exploitation of the rights terminated, except that NTC may continue to
manufacture any work in process at the time of termination, and, for up to [***]
after termination, sell any Stack DRAM Products or Stack DRAM Modules that were
finished goods at the time of termination or become finished goods made from
work in process at the time of termination subject to payment of any applicable
JDP IP Royalties thereon consistent with Sections 4.1 through 4.6;

(ii)
on or before the end of such [***] period, destroy all copies of the Background
IP or Foundational Know-How licensed to NTC, as applicable, in whatever form
received, reproduced or stored, including redacting any such material from any
derivatives thereof; and

(iii)    certify to NTC that such exploitation and destruction is complete.
(c)    Upon termination of NTC's license under this Agreement pursuant to
Section 9.2(b), NTC shall:
(i)    immediately cease all exploitation of the Background IP and Foundational
Know-How of Micron;
(ii)    within [***] of such notice, destroy all copies of the Background IP or
Foundational Know-How of Micron, in whatever form received, reproduced or
stored, including redacting any such material from any derivatives thereof; and
(iii)
certify to the Micron that such exploitation and destruction is complete.


- 25 -

--------------------------------------------------------------------------------



[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
MICRON / NTC CONFIDENTIAL



ARTICLE 10
MISCELLANEOUS
10.1    Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given upon (a) transmitter's confirmation of a
receipt of a facsimile transmission, (b) confirmed delivery by a standard
overnight carrier or when delivered by hand, or (c) delivery in person,
addressed at the following addresses (or at such other address for a party as
shall be specified by like notice):
If to NTC:        Nanya Technology Corporation
Hwa-Ya Technology Park 669
Fuhsing 3 RD. Kueishan
Taoyuan, Taiwan, ROC
Attention: Legal Department
Fax: 886.3.396.2226


If to Micron:    Micron Technology, Inc.
8000 S. Federal Way
Mail Stop 1-507
Boise, ID 83716
Attention: General Counsel
Fax: 208.368.1309


10.2    Waiver. The failure at any time of a Party to require performance by the
other Party of any responsibility or obligation required by this Agreement shall
in no way affect a Party's right to require such performance at any time
thereafter, nor shall the waiver by a Party of a breach of any provision of this
Agreement by the other Party constitute a waiver of any other breach of the same
or any other provision nor constitute a waiver of the responsibility or
obligation itself.
10.3    Assignment. This Agreement shall be binding upon and inure to the
benefit of the successors and assigns of each Party hereto; provided, however,
that neither this Agreement nor any right or obligation hereunder may be
assigned or delegated by either Party in whole or in part to any other Person,
including, without limitation, by merger, operation of law, or through the
transfer of all or substantially all of the equity, assets, or business of a
Party to this Agreement, without the prior written consent of the non-assigning
Party. Any purported assignment in violation of the provisions of this Section
10.3 shall be null and void and have no effect.
10.4    Third Party Rights. Nothing in this Agreement, whether express or
implied, is intended or shall be construed to confer, directly or indirectly,
upon or give to any Person, other than the Parties hereto, any legal or
equitable right, remedy or claim under or in respect of this Agreement or any
covenant, condition or other provision contained herein.

- 26 -

--------------------------------------------------------------------------------



[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
MICRON / NTC CONFIDENTIAL



10.5    Force Majeure. The Parties shall be excused from any failure to perform
any obligation hereunder to the extent such failure is caused by a Force Majeure
Event.
10.6    Choice of Law. This Agreement shall be construed and enforced in
accordance with and governed by the laws of the State of Delaware, USA, without
giving effect to the principles of conflict of laws thereof.
10.7    Jurisdiction; Venue. Any suit, action or proceeding seeking to enforce
any provision of, or based on any matter arising out of or in connection with,
this Agreement shall be brought in a state or federal court of competent
jurisdiction located in the State of California, USA, and each of the Parties to
this Agreement hereby consents and submits to the exclusive jurisdiction of such
courts (and of the appropriate appellate courts therefrom) in any such suit,
action or proceeding and irrevocably waives, to the fullest extent permitted by
Applicable Law, any objection which it may now or hereafter have to the laying
of the venue of any such suit, action or proceeding in any such court or that
any such suit, action or proceeding which is brought in any such court has been
brought in an inconvenient forum.
10.8    Headings. The headings of the Articles and Sections in this Agreement
are provided for convenience of reference only and shall not be deemed to
constitute a part hereof.
10.9    Export Control. Each Party agrees that it will not knowingly: (a) export
or re‑export, directly or indirectly, any technical data (as defined by the U.S.
Export Administration Regulations) provided by the other Party or (b) disclose
such technical data for use in, or export or re-export directly or indirectly,
any direct product of such technical data, including Software, to any
destination to which such export or re-export is restricted or prohibited by
United States or non‑United States law, without obtaining prior authorization
from the U.S. Department of Commerce and other competent Government Entities to
the extent required by Applicable Laws.
10.10    Entire Agreement. This Agreement, together with its Schedules and the
agreements and instruments expressly provided for herein, including the
applicable terms of the other Joint Venture Documents, constitute the entire
agreement of the Parties hereto with respect to the subject matter hereof and
supersede all prior agreements, amendments and understandings, oral and written,
between the Parties hereto with respect to the subject matter hereof, provided
that, in the event that any right, obligation or other provision of this
Agreement conflicts with any right, obligation or provision of that certain
Waiver and Consent Side Letter Agreement, entered into by and between the
Parties and effective October 11, 2012, as amended, the Waiver and Consent Side
Letter Agreement shall prevail, and the Parties shall conduct their affairs to
give effect to such rights, obligations or provisions as are set forth in the
Waiver and Consent Side Letter Agreement.
10.11    Severability. Should any provision of this Agreement be deemed in
contradiction with the laws of any jurisdiction in which it is to be performed
or unenforceable for any reason, such provision shall be deemed null and void,
but this Agreement shall remain in full force in all other respects. Should any
provision of this Agreement be or become ineffective because of changes

- 27 -

--------------------------------------------------------------------------------



[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
MICRON / NTC CONFIDENTIAL



in Applicable Laws or interpretations thereof, or should this Agreement fail to
include a provision that is required as a matter of law, the validity of the
other provisions of this Agreement shall not be affected thereby. If such
circumstances arise, the Parties hereto shall negotiate in good faith
appropriate modifications to this Agreement to reflect those changes that are
required by Applicable Law.
10.12    Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
[Signature pages follow.]


    



- 28 -

--------------------------------------------------------------------------------



[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
MICRON / NTC CONFIDENTIAL



IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the
date first above written.


 
MICRON TECHNOLOGY, INC.
 
 
 
 
By:
/s/ Michael W. Sadler
 
Name: Michael W. Sadler
 
Title: Vice President of Corporate Development

































































THIS IS A SIGNATURE PAGE FOR THE THIRD AMENDED AND RESTATED TECHNOLOGY TRANSFER
AND LICENSE AGREEMENT ENTERED INTO BY AND BETWEEN MICRON AND NTC

- 29 -

--------------------------------------------------------------------------------



[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
MICRON / NTC CONFIDENTIAL



 
NANYA TECHNOLOGY CORPORATION
 
 
 
 
By:
/s/ Charles Kau
 
Name: Charles Kau
 
Title: President





































































THIS IS A SIGNATURE PAGE FOR THE THIRD AMENDED AND RESTATED TECHNOLOGY TRANSFER
AND LICENSE AGREEMENT ENTERED INTO BY AND BETWEEN MICRON AND NTC

- 30 -